Citation Nr: 0919240	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-13 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
inactive pulmonary histoplasmosis with bilateral calcified 
granuloma in both lungs.  

2.  Entitlement to service connection for bronchitis, to 
include as secondary to inactive pulmonary histoplasmosis 
with bilateral calcified granuloma in both lungs.

3.  Entitlement to service connection for hearing loss of the 
left ear.

4.  Entitlement to service connection for urinary tract 
infections.

5.  Entitlement to service connection for chronic hiccups.

6.  Entitlement to service connection for a right leg 
disability.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to January 
2000.  
 
This matter comes before the Board of Veterans' Appeals from 
a March 2004 rating decision, which, in part, granted 
noncompensatory, service connection for pulmonary 
histoplasmosis and denied service connection for bronchitis, 
hearing loss of the left ear, urinary tract infections, 
chronic hiccups, and a right leg disability.  

The Veteran initially raised claims of service connection for 
bilateral knee disabilities and bilateral hearing loss.  In 
March 2005, the RO granted service connection for the 
Veteran's hearing loss in his right ear.  In March 2006, the 
RO also granted service connection for the Veteran's 
bilateral knee disabilities.  Since these claims of hearing 
loss in the right ear as well as bilateral knee disabilities 
have been granted, they are not before the Board.  


FINDINGS OF FACT

1.  The Veteran's pulmonary histoplasmosis remains inactive.  

2.  The Veteran's bronchitis was not incurred during service 
and the preponderance of the evidence is against a causal or 
aggravation relationship to his service connected pulmonary 
histoplasmosis.  

3.  The Veteran does not have a current hearing loss 
disability of the left ear for VA purposes.  

4.  The Veteran does not have a current diagnosed disability 
of urinary tract infections.  

5.  The Veteran's chronic hiccups were not incurred in or 
aggravated by service.  

6.  The Veteran does not have a currently diagnosed 
disability for a right leg disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 0 percent 
disabling have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, DC 6834 (2008).

2.  Bronchitis was not incurred in or aggravated by service; 
and it is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

3.  A hearing loss disability of the left ear was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).

4.  Residuals of urinary tract infections were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

5.  Chronic hiccups were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

6.  A right leg disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims for an initial 
rating for his service-connected pulmonary histoplasmosis, 
and service connection for bronchitis, hearing loss of the 
left ear, urinary tract infections, hiccups, and a right leg 
disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's service 
connection claims, a letter dated in January 2004 satisfied 
the second and third elements of the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  Failure to provide pre-adjudicative 
notice of any of the notice elements is presumed to create 
prejudicial error.  Lack of prejudicial harm may be shown in 
three ways: (1) that any defect was cured by actual knowledge 
on the part of the claimant, (2) that a reasonable person 
could be expected to understand from the notice what was 
needed, or (3) that a benefit could not have been awarded as 
a matter of law.  Id., at 887; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
January 2004 letter informed him that additional information 
or evidence was needed to support his claim, asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand what evidence is necessary to 
substantiate the claim.  See Quartuccio.  Accordingly, the 
Board concludes that the failure to provide VCAA compliant 
notice was harmless.  
 
Further, the Veteran also received letters in August 2005 and 
March 2006 which satisfied the duty to notify provisions.  
Although these letters were not sent prior to initial 
adjudication of the Veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, he was provided eight months to respond with 
additional argument and evidence, the claim was 
readjudicated, and additional supplemental statements of the 
case (SSOC) were provided to the Veteran in November 2006 and 
February 2007.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

Further, with respect to the Veteran's claim for an initial 
rating, the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Goodwin v. Peake, 22 
Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  
Further, the Veteran has neither alleged nor demonstrated 
that he has been prejudiced by defective VCAA notice.  
Goodwin, 22 Vet.App. at 136; Dunlap, 21 Vet.App. at 119.  
Regarding the disability rating, VA requested and obtained 
all information from the Veteran to support his claim and 
granted service connection.  There is no indication any other 
evidence exists to support a higher disability rating.  Thus, 
the VCAA's purpose has been effected and any error is non-
prejudicial.

The Board also concludes VA has satisfied its duty to assist.  
The Veteran's service treatment records and VA medical 
records are in the file.  The Veteran indicated that he 
received disability benefits from the Social Security 
Administration (SSA).  In January 2006, the RO informed the 
Veteran that it had made two requests to obtain records from 
the SSA.  However, no records have been obtained and the 
Veteran has not indicated whether such records actually 
exist.  The Board finds that VA has obtained all records the 
veteran has identified.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran. Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran an appropriate VA pulmonary 
examination in February 2004 and a January 2007 respiratory 
examination for his pulmonary histoplasmosis.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
pulmonary histoplasmosis since he was last examined.  See 38 
C.F.R. § 3.327(a).  The Veteran argues his post-VA 
examination treatment records show that his pulmonary 
histoplasmosis has progressed such that they warrant an 
increased rating.  However, disability ratings are not 
assigned based on the duration of a condition as reflected by 
continued treatment.  Rather, it is the objective symptoms of 
the disability, such as occupational and social impairment, 
memory impairment, and personal appearance that guide VA's 
assignment of a rating.  All these factors were completely 
addressed in the VA examination and remain correct 
evaluations of the Veteran's disability.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 
respiratory examinations are adequate bases upon which the 
rating decision stands.  Both pre- and post-VA examination 
treatment records are consistent with the examination and 
thus, the Board finds that no further action is needed.

The Veteran was also provided VA audio examinations in 
February 2004 and January 2007 to determine whether he had 
hearing loss and if so to what extent.  The Veteran was 
afforded a joint examination and foot examination in February 
2004 to determine any disabilities of his lower extremities.  
He was also provided a respiratory examination in January 
2007 to assess any respiratory abnormalities, including 
bronchitis.  With respect to the Veteran's claims of service 
connection for urinary tract infections and hiccups, the case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006) applies.  In 
McLendon, it was held that an examination is required when 
(1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Veteran's VA treatment records and private medical 
records reflect treatment of the Veteran's respiratory 
problems, as well as examinations of the Veteran's lower 
extremities.  There is no indication that the Veteran has a 
disability of chronic hiccups or a right leg disability. As 
these examinations are current, thorough and focus on the 
affected area, the Board finds that the preponderance of the 
medical evidence is against a current diagnosis of the 
claimed disorder.  Further, the medical records do not 
reflect a diagnosis of chronic hiccups or urinary tract 
infections.  An examination is not required.  See McLendon, 
supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Initial Rating

The Veteran contends that he is entitled to a compensable 
rating in excess of 0 percent for his pulmonary 
histoplasmosis.  For the reasons that follow, the Board 
concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  However, the evaluation of the 
same disability under various diagnoses, known as pyramiding, 
is to be avoided. 38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

The Veteran is currently in receipt of a 0 percent evaluation 
for service-connected pulmonary histoplasmosis pursuant to 
Diagnostic Code (DC) 6834.  Under DC 6834, a noncompensable 
rating is warranted when the histoplasmosis is asymptomatic 
and manifested by healed and inactive mycotic lesions.  A 30 
percent rating is warranted with chronic pulmonary mycosis 
with minimal symptoms such as occasional minor hemoptysis or 
productive cough.  The Veteran will receive 50 percent if the 
evidence shows chronic pulmonary mycosis requiring 
suppressive therapy with no more than minimal symptoms such 
as occasional minor hemoptysis or productive cough.  A 100 
percent rating is warranted with chronic pulmonary mycosis 
with persistent fever, weight loss, night sweats, or massive 
hemoptysis.   See 38 C.F.R. § 4.97, Diagnostic Code 6834 
(2008).

The service treatment records indicate that lesions in his 
lungs were discovered in May 1993.  In June 1993, he was 
diagnosed with histoplasmosis.  Chest x-rays were performed 
in July 1993 which provided that his chest was within normal 
limits with a coin lesion in his left lung field.  The 
examiner assessed the Veteran with inactive, histoplasmosis 
granulomas.  A September 1993 treatment note indicates that 
the Veteran experienced no respiratory problems, to include 
coughing, fever, or chills.  The Veteran's histoplasmosis was 
monitored throughout his service.  He submitted to chest x-
rays throughout service.  In an October 1996 comparison 
study, the report indicates that there were no abnormalities 
of the chest.  In an August 1999 chest x-ray report, the 
examiner noted that the calcified granulomas remained 
unchanged.    

The Veteran submitted to a February 2004 VA pulmonary 
examination wherein it was noted that the pulmonary lesions 
showed no changes over the years.  The Veteran never 
experienced any pulmonary or respiratory symptoms, to include 
cough, dyspnea, chest pain, fever or hemoptysis.  There was 
no weight loss and his appetite remained good.  The pulmonary 
lesions were inactive and did not any treatment.  Chest x-
rays showed calcified granulomas in both lungs and a large 
granuloma, measuring 2.5 centimeters, in the lower lobe of 
the left lung.  The examiner assessed the Veteran with 
pulmonary histoplasmosis with healed calcified granulomas in 
the lungs.  The pulmonary lesions were inactive at the time.  

In January 2007, the Veteran submitted to a VA respiratory 
examination where he complained of a chronic cough that had 
lasted for the last six years.  He reported that his coughing 
started early in the morning and lasted for a couple of 
hours.  It was noted that he consulted with his private 
physicians who told him he did not have any pulmonary 
problems causing a cough.  There was no history of chills, 
fever, night sweats, or hemoptysis.  He does not have dyspnea 
at rest or with physical activity.  The examiner noted that 
pulmonary histoplasmosis has remained inactive since it was 
found in 1993.  The examiner also noted that the Veteran had 
not experienced any respiratory problems which have 
interfered with his work or daily living.  Upon examination, 
the Veteran underwent a pulmonary function test which showed 
normal spirometric values, normal lung volumes, and normal 
diffusion capacity.  A January 2007 chest x-ray report showed 
unchanged lesions compared to February 2004 chest x-rays.  
The examiner assessed the Veteran with inactive pulmonary 
histoplasmosis.  

A review of the VA and private outpatient records shows 
treatment for the conditions claimed in the service 
connection issues, discussed below, but none indicate active 
histoplasmosis manifested by chronic pulmonary mycosis with 
minimal symptoms such as occasional minor hemoptysis or 
productive cough.  The reports of occasional bouts of 
coughing which has been described as unproductive do not rise 
to the level of symptomatology required for a grant of 30 
percent which required occasional minor hemoptysis or 
productive cough.  Chronic pulmonary mycosis is not 
demonstrated in the medical record.  The Veteran's symptoms 
include only evidence of inactive lesions, which warrant a 
noncompensable rating under DC 6834.  The Veteran's claim is, 
therefore, denied.

III.	Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a)(2008).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id. 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms 
currently and that he was injured during service.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

a.	Bronchitis

The Veteran contends that he has bronchitis as a result of 
his service-connected pulmonary histoplasmosis.  To afford 
the Veteran every possible consideration, the Board will also 
consider direct service connection.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

During his hearing before the RO, the Veteran testified that 
his symptoms manifest in the form of coughing and wheezing 
and are caused by his pulmonary histoplasmosis. The Board 
acknowledges that the Veteran is competent to testify about 
the respiratory problems he experiences.  See Layno, supra.  
However, he is not competent to render a diagnosis or opine 
as to the etiology of a certain disability.  See Espiritu, 
supra.  

The Veteran's service treatment records provide that he was 
treated on multiple occasions for upper respiratory 
infections.  In December 1981 and June 1995, he was diagnosed 
with and treated for bronchitis.  There was no residual 
disability noted in the service treatment records after he 
was last treated for bronchitis in 1995.  

In January 2007, the Veteran submitted to a respiratory 
examination wherein the examiner noted that during the 
Veteran's initial diagnosis of pulmonary histoplasmosis in 
1993 he did not have any respiratory symptoms such as 
dyspnea, cough, fever or hemoptysis.  While the Veteran 
reported a persistent cough at the examination which occurred 
in the morning and lasts for a couple of hours, the examiner 
noted that the Veteran has never been incapacitated by any 
respiratory symptoms.  Thereafter, the examiner diagnosed the 
Veteran with inactive pulmonary histoplasmosis.  He did not 
find any signs of bronchitis.  The examiner noted that the 
Veteran had an esophagogastroduodenoscopy in June 2006 as we 
diagnosed with gastroesophageal reflux disease.  The examiner 
opined that the scratchy feeling in the Veteran's throat and 
the cough appeared to be the result of gatroesophageal reflux 
disease and not due to bronchitis or pulmonary disease.  

The Veteran has not been diagnosed with a current disability 
of bronchitis.  Without medical evidence of the current 
existence of a claimed condition, there may be no service 
connection on a direct or secondary basis.  Degmetich v. 
Brown, 104 F.3d 1328 (1997); see also Hickson; Allen, both 
supra.  As such, service connection on a direct and secondary 
basis must be denied.  

b.	Hearing Loss of the Left Ear

With respect to the claim of service connection for a hearing 
loss disability, the threshold for normal hearing is from 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  Further, 38 C.F.R. § 3.385, discussed below, 
operates to establish when a hearing loss can be service 
connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

By way of background, the Veteran's DD Form 214 shows that he 
served as an avionic maintenance chief.  The Board concedes 
that the Veteran was exposed to in-service noise exposure.  

The Veteran's service treatment records provide that the 
Veteran underwent routine audiological examinations during 
service.  The in-service audiological examination reports 
indicate that the Veteran's hearing was within normal limits 
for VA purposes.  See 38 C.F.R. § 3.385.  

In February 2004, the Veteran submitted to a VA audio 
examination wherein he reported that in-service noise 
exposure caused his hearing loss.   Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
25
30
LEFT
15
15
15
35
30

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.  It 
was noted that he had mild sensorineural hearing loss from 
4000Hz to 8000Hz in his right ear and mild sensorineural 
hearing loss from 3000Hz to 6000Hz in his left ear.  The 
examiner assessed the Veteran with bilateral hearing loss and 
opined that his hearing loss was more likely than not the 
result of acoustic trauma from in-service aircraft noise.  

The RO granted service connection for the Veteran's right ear 
hearing loss in March 2005 based upon the fact that the 
Veteran's speech discrimination score met the requirements 
for service connection for hearing loss under 38 C.F.R. 
§ 3.385.  His claim for hearing loss of his left ear remained 
denied at that time as the requirements under 38 C.F.R. 
§ 3.385 were not met.  

In January 2007, the Veteran underwent another VA audio 
examination.  Pure tone thresholds, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
30
LEFT
15
15
20
35
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
examiner noted his right ear showed hearing within normal 
limits form 250Hz to 3000Hz with mild sensorineural hearing 
loss from 4000Hz to 8000Hz and excellent speech 
discrimination in quiet areas. His left ear showed hearing 
within normal limits from 250Hz to 8000Hz with mild 
sensorineural hearing loss from 3000Hz to 6000Hz and 
excellent speech discrimination in quite areas.  
 
While the Board concedes that the Veteran was exposed to in-
serve noise exposure, and despite the fact that the Veteran 
was diagnosed with mild sensorineural hearing loss in his 
left ear, his hearing loss has not progressed to such a 
degree as to meet the minimum requirements set forth under 
38 C.F.R. § 3.385 to establish a disability under the laws 
administered by VA.  As such, service connection is denied at 
this time.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and other organic diseases of the nervous 
system, including sensorineural hearing loss, become manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  There is no evidence to show that the Veteran's 
hearing loss was compensable within one year of separation.  
The only evidence is his separation examination, which shows 
that it had not reached even a level that could be considered 
a disability, much less compensable, as discussed above.  The 
Veteran cannot benefit from this presumption.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's bilateral hearing loss 
claim.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

c.	Urinary Tract Infections 

The Veteran contends that he was first treated for urinary 
tract infections in-service and since then has had problems 
with his bladder control.  The Veteran's service treatment 
records reveal that the Veteran submitted to treatment for 
complaints of chills, fever and increased urinary frequency 
in September 1996.  He was diagnosed with a urinary tract 
infection and urosepsis and treated with medication.  There 
are no further service treatment records which indicate 
further complaints, treatment, or diagnosis of a urinary 
tract infection.  

Post-service treatment records are completely silent for 
complaints of, treatment for, or diagnosis of any infection 
or dysfunction of the urinary tract.  And, the Veteran 
testified during his hearing before the RO that he has not 
sought treatment for this problem.  

The evidence of record does not show that the Veteran has a 
current diagnosis of nor does the evidence show that any 
urinary tract infections or other bladder dysfunctions are 
related to military service.  Without a current diagnosis of 
urinary tract infections or residuals of such, service 
connection cannot be granted.  See Degmetich, surpa. 

d.	Chronic Hiccups

The Veteran contends that he has chronic hiccups as a result 
of service.  During his hearing before the RO, he provided 
that his hiccups started in 1980 and would last for long 
periods of time.  Again, the Veteran is competent to report 
these symptoms.  See Layno, supra.  However, the Board will 
look to the medical evidence of record to determine whether 
this disability is related to service as the Veteran is not 
competent to report a diagnosis or opine as to the etiology 
of a disability.  See Espiritu, supra.  

His service treatment records are silent as to any complaints 
or treatment for hiccups or other esophageal problems.  
Private medical records indicate that in September 2001 the 
Veteran complained of hiccups that lasted for one to two 
hours at a time and were aggravated by eating.  The Veteran 
was treated with medication which significantly decreased his 
symptoms.  In April 2003, the physician indicated that his 
hiccups, esophageal stricture, and gastroesophageal reflux 
disease were in complete remission due to the medication.  
There are no further medical records which indicate that the 
Veteran has been treated for, complained of, or diagnosed 
with chronic hiccups.  

While the Veteran was diagnosed with chronic hiccups in 2001, 
the April 2003 treatment note indicates that his hiccups were 
in complete remission.  His service treatment records are 
silent as to any complaints or treatment for hiccups.  There 
is no competent evidence that he has a current disability 
productive of hiccups.  

e.	Right Leg Disability

During his hearing before the RO, the Veteran asserted that 
his right leg disability encompassed his right knee, right 
ankle, and right foot problems.  

His service treatment records reveal that the Veteran 
initially submitted to treatment for complaints of a right 
ankle pain after twisting it while playing basketball in June 
1974.  The Veteran was diagnosed with a severe sprain and 
placed in a cast.  There is no further evidence of treatment 
for his right ankle.  The Veteran also complained of right 
foot and heel pain in June 1998 and was diagnosed with and 
treated for plantar fasciitis.  

During a February 2004 VA foot examination, the Veteran 
complained of bilateral foot pain.  His gait and posture were 
normal and he did not report any pain or discomfort with 
walking or weight bearing.  He could walk on his toes and 
heels and did not have any deformity of his feet.  He was 
diagnosed with bilateral plantar fasciitis and mild 
degenerative arthritis of the metatarsophalangeal joints.  

In March 2005, the Veteran submitted to VA treatment for 
complaints of bilateral knee pain.  He indicated that his 
right knee ached every day but denied any locking or 
injuries.  He provided that this pain had lasted for over 25 
years.  Bilateral knee x-rays were performed at that time and 
showed early degenerative changes of the knees.  

The Veteran is already service connected for a right knee 
disability as well as for plantar fasciitis of the right 
foot.  He cannot be compensated twice for the same 
disability.  There are no further medical records which 
indicate that the Veteran suffers from an additional right 
leg disability.  Without a current diagnosis of additional 
right leg disability which is related to service or a 
service-connected disability, service connection cannot be 
granted.  See Degmetich, surpa.

  
ORDER

Entitlement to an initial compensable rating for pulmonary 
histoplasmosis with bilateral calcified granuloma in both 
lungs is denied.

Entitlement to service connection for bronchitis, to include 
as secondary to inactive pulmonary histoplasmosis with 
bilateral calcified granuloma in both lungs is denied.

Entitlement to service connection for a hearing loss 
disability of the left ear is denied.

Entitlement to service connection for residuals of urinary 
tract infections is denied.

Entitlement to service connection for chronic hiccups is 
denied.

Entitlement to service connection for a right leg disability 
is denied.    



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


